OPINION OF THE COURT
Per Curiam.
Respondent Augustine A. Diji was admitted to the practice of law in the State of New York by the Fourth Judicial Department on March 16, 1995 under the name Augustine Ademola Diji. At all times relevant to this matter, respondent maintained an office for the practice of law within this Department.
The Departmental Disciplinary Committee moves, pursuant to 22 NYCRR 603.11, for an order accepting respondent’s resignation from the practice of law and striking his name from the roll of attorneys. Respondent’s affidavit of resignation, sworn to on October 19, 2010, complies with section 603.11 in that he states that (1) his resignation is submitted freely, voluntarily and without coercion or duress, and that he is fully aware of the implications of submitting his resignation, (2) he is aware that formal charges of professional misconduct have been filed against him, and (3) that he would be unable to successfully defend himself against two of those charges (see 22 NYCRR 603.11 [a] [l]-[3]).
Specifically, he acknowledges that he cannot defend against the charges that he intentionally converted client money for his personal use, withdrawing funds that were to be held in escrow, derived from a construction loan fund and from a down payment deposit to be held in escrow.
Accordingly, the Committee’s motion should be granted, respondent’s resignation from the practice of law accepted, and his name stricken from the roll of attorneys, effective nunc pro tunc to October 19, 2010.
Gonzalez, P.J., Saxe, Catterson, Acosta and ManzanetDaniels, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to October 19, 2010.